  Case 20-00168            Doc 13   Filed 07/20/20 Entered 07/20/20 16:42:02               Desc Main
                                      Document     Page 1 of 8



                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE NORTHERN DISTRICT OF
                                ILLINOIS EASTERN DIVISION

In re:                                                   )
                                                         )
Mehbub S. Kapaida and Seema M. Kapaida,                  )       Chapter 13
                                                         )       Case No. 17-36432
                                                         )
         Debtor.                                         )       Judge Jacqueline P. Cox
                                                         )
                                                         )
Mehbub S. Kapaida and Seema M. Kapaida,                  )
                                                         )
         Plaintiff,                                      )
                                                         )       Adversary Case No. 20-00168
                 vs.                                     )
                                                         )
JPMorgan Chase Bank, N.A.,                               )
                                                         )
         Defendant.                                      )


  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S ADVERSARY COMPLAINT
               PURSUANT TO FED. R. CIV. P. RULE 12(B)(6)

         Pursuant to Federal Rules of Civil Procedure (“Rule”) 12(b)(6) and Rule 7012 of the Federal

Rules of Bankruptcy Procedure, defendant, JPMorgan Chase Bank, N.A. (“Chase”), by its undersigned

counsel, hereby moves to dismiss the Complaint to Determine the Extent of Lien of JPMorgan Chase Bank,

N.A., Stay Violation, Statutory Damages and for an Accounting (the “Adversary”) filed by Plaintiffs

Mehbub S. Kapaida and Seema M. Kapaida (the “Debtors”) against Chase. In support of its Motion,

Chase states as follows:

         1.      The Debtors purport to assert three claims in the Adversary. Each of these claims fail.

Count I seeks a determination pursuant to 11 U.S.C 506(a)(1) that the extent of Chase’s claim is $259,500,

though it does not allege any diminution in value of the property and defies simple arithmetic based on the

Debtors’ own allegations. Count II purports to assert a violation of the automatic stay under 11 U.S.C. §
  Case 20-00168          Doc 13       Filed 07/20/20 Entered 07/20/20 16:42:02                    Desc Main
                                        Document     Page 2 of 8



362, but is based on a payoff quote Chase provided to the Debtors, which is not considered a collection

activity that can constitute a stay violation. Count III attempts to assert a claim for a willful failure to credit

plan payments under 11 U.S.C. § 524(i), again based on the payoff quote which is not a collection activity

and despite the fact that courts have held that this section only provides a potential post discharge remedy.

        2.       Rule 12(b)(6) of the Federal Rules of Civil Procedure and Rule 7012 of the Federal

Rules of Bankruptcy Procedure permit a motion to dismiss a complaint for failure to state a claim

upon which relief can be granted. See, e.g., In re Lopresti, 397 B.R. 62 (N.D. Ill. 2008). A

complaint is not required to have detailed factual allegations, but it is not enough merely that there

might be some conceivable set of facts that entitles the plaintiff to relief. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1964-65 (2007).

The Debtors Fail to State a Claim Seeking a Determination of the Extent of the Lien or Secured Claim
(Count I)

        3.       The Debtors fail to state a claim seeking a determination of the extent of Chase’s lien or

secured claim under 11 U.S.C. § 506(a)(1) (“Section 506(a)”) because they have not alleged a diminution

in the value of the property.

        4.       Under Section 506(a)(1) “[a]n allowed claim of a creditor secured by a lien on

property in which the estate has an interest ... is a secured claim to the extent of the value of such

creditor's interest in the property ..., and is an unsecured claim to the extent that the value of such

creditor's interest ... is less than the amount of such allowed claim ....”.

        5.       Accordingly, “under § 506(a)(1), to separate a claim into its secured and unsecured

portions, the bankruptcy court must first determine the market value of the collateral securing the

claim, and the creditor's claim is treated as secured only up to the value of the collateral.” In re

Allegretti, No. 17BK17844, 2017 WL 8218842, at *3 (Bankr. N.D. Ill. Dec. 15, 2017).



                                                        2
  Case 20-00168         Doc 13      Filed 07/20/20 Entered 07/20/20 16:42:02                 Desc Main
                                      Document     Page 3 of 8



        6.      Here, the Debtors’ Chapter 13 plan was confirmed on October 1, 2018, and amended

pursuant to an Agreed Order on October 16, 2018. The Debtors allege that Chase has secured claims in the

amount of $610,000 plus 5 percent interest, and $39,594.47 with no interest, both to be paid over the life of

the plan. (Adversary ¶12.)

        7.      The Debtors do not allege the amounts of the secured claims were wrongly determined as

part of the Agreed Order, or that the property has diminished in value such that they should be adjusted.

Instead, they allege that based on a payoff quote Chase provided (which as described below is not a

collection activity) and the amount they have paid under the plan, the remaining amount of Chase’s claim

is $259,500. (Adversary ¶20.) However, such an accounting is not properly a claim under Section

506(a)(1), and the Debtors’ Count I should accordingly be dismissed pursuant to Rule 12(b)(6).

        8.      Furthermore, even if the Debtors could assert a claim under Section 506(a)(1), by their own

allegations, the Debtors admit that they have only made 25 payments, totaling $337,500. Confusingly,

though the Debtors admit they have only paid $337,500, and that Chase’s secured claims (not including

interest amount to $649,594.47) they allege that Chase is only owed a total of $259,500 under the plan.

        9.      This allegation defies simple arithmetic, even without interest the Debtors owe at least

$312,094.47 based on the alleged amount they have paid under the plan and the principal amounts of each

of Chase’s secured claims ($610,000 + $39,597.47 -$337,500 = $312,094.47). For this additional reason,

the Debtors’ Count I should be dismissed.

The Debtors Fail to State a Claim for Violation of the Automatic Stay Provision (Count II)

        10.     The Debtors allege that “[based] on a payoff statement Chase dated December 11,

2019, JPMC asserts the amount to pay the secured claim is $447,827.48” but Debtors’ claim the

payoff amount “should be $259,500.00 based on the amounts of payments made and that payments

have only been paid by the Chapter [sic] Trustee to JPMC.” (Adversary ¶15.)


                                                     3
  Case 20-00168         Doc 13     Filed 07/20/20 Entered 07/20/20 16:42:02            Desc Main
                                     Document     Page 4 of 8



        11.     Based on these allegations, the Debtors conclude that Chase “attempted to collect

the amount due [sic] by raising the amount due by not crediting all payments by the Chapter

Trustee and creating additional charges which are not allowed,” and therefore Chase violated the

automatic stay under 11 U.S.C. 362(a). (Adversary ¶22, 23.)

        12.     However, the Debtors’ claim in Count II fails because payoff statements do not

constitute collection activity in violation of the automatic stay. In Redmond v. Fifth Third Bank,

624 F.3d 793, 800-01 (7th Cir. 2010), the Seventh Circuit held:

        Section 362(a) prohibits collection activities in violation of the stay, such as
        attempting to convert an unsecured prepetition claim into a secured claim,
        attempting to obtain possession of property of the Chapter 13 estate, or attempting
        to perfect a lien against property of the estate….Payoff letters, however, are not
        acts of collection and therefore do not constitute violations of the automatic stay.

        13.     Because the Debtors fail to state a claim for violation of 11 U.S.C. 362(a), Count II

should be dismissed pursuant to Rule 12(b)(6).

The Debtors Fail to State a Claim for Violation of 11 U.S.C. §524(i) (Count III)

        14.     In Count III of the Adversary the Debtors claim that Chase violated 11 U.S.C. § 524(i)

(“Section 524(i)”), again based on a December 2019 payoff quote.

        15.     Section 524(i), provides as follows:

        The willful failure of a creditor to credit payments received under a plan confirmed
        under this title, unless the order confirming the plan is revoked, the plan is in
        default, or the creditor has not received payments required to be made under the
        plan in the manner required by the plan (including crediting the amounts required
        under the plan), shall constitute a violation of an injunction under subsection (a)(2)
        if the act of the creditor to collect and failure to credit payments in the manner
        required by the plan caused material injury to the debtor.

        16.     The Debtors conclude that “[f]ailure of JPMC to properly credit Plaintiff’s payments

constitutes a violation of 11 U.S.C. § 524(i).” (Adversary ¶23.)




                                                    4
  Case 20-00168         Doc 13    Filed 07/20/20 Entered 07/20/20 16:42:02              Desc Main
                                    Document     Page 5 of 8



       17.     As an initial matter, the plain language of Section 524(i) provides that it does not

apply if the “plan is in default” – here, the Debtors’ plan is in default and the Trustee has a pending

Motion to Dismiss for Failure to Make Plan Payments. (See, 17-bk-36432, Dckt #53.) For this

reason alone, the Debtors’ Section 524(i) claim (Count III) should be dismissed for failure to state

a claim.

       18.     However, even if the Debtors plan were not in default, Section 524(i) does not

provide a potential remedy to debtors until after discharge. Specifically, a bankruptcy court in

the Seventh Circuit has explained that Section 524(i) “provides debtors with a post-discharge

remedy in the event a creditor willfully fails to credit payments received under a confirmed plan.”

In re Patton, No. 07-28262, 2008 WL 5130096, at *2 (Bankr. E.D. Wis. Nov. 19, 2008) (emphasis

added). See also, In re Nosek, 544 F.3d 34, 48 (1st Cir. 2008) (Section 524(i) provides debtors a

“potential remedy, post-discharge, if a creditor has failed to honor the terms of a confirmed plan

by not properly crediting payments received as required by the plan.”); In re Winston, 416 B.R.

32, 37 (Bankr. N.D.N.Y. 2009) (“Section 524(i) contains no language indicating that it is anything

other than a post-discharge remedy”).

       19.     Here, the Debtors have not been discharged and indeed there are no allegations that

Chase has attempted to collect anything here, much less that it is attempting to collect more than

it is entitled to under the plan. As described above, a payoff quote is not a collection activity. (See

Paragraph 14, above.)

       20.     Accordingly, because Section 524(i) does not apply in this case, the Debtors’ claim

for violation of Section 524(i) (Count III) should be dismissed.

       WHEREFORE, for the reasons stated herein the Court should enter an order dismissing

the Complaint to Determine the Extent of Lien of JPMorgan Chase Bank, N.A., Stay Violation, Statutory


                                                  5
  Case 20-00168         Doc 13   Filed 07/20/20 Entered 07/20/20 16:42:02           Desc Main
                                   Document     Page 6 of 8



Damages and for an Accounting filed by Plaintiffs Mehbub S. Kapaida and Seema M. Kapaida

pursuant to Federal Rule of Procedure 12(b)(6), and for other such relief the Court deems just and

proper.

Date: July 20, 2020                          JPMORGAN CHASE BANK, N.A.


                                             By:    /s/ Susan J.M. Overbey
                                                    One of Its Attorneys


Susan J.M. Overbey (ARDC #6290246)
soverbey@burkelaw.com
Burke, Warren, MacKay & Serritella, P.C.
330 N. Wabash, Suite 2100
Chicago, IL 60611
Tel: 312-840-7000 / Fax: 312-840-7900




                                                6
15485\01001\4849-3825-8879
  Case 20-00168        Doc 13    Filed 07/20/20 Entered 07/20/20 16:42:02          Desc Main
                                   Document     Page 7 of 8



                        IN THE UNITED STATES BANKRUPTCY
                       COURT FOR THE NORTHERN DISTRICT OF
                            ILLINOIS EASTERN DIVISION

In re:                                            )
                                                  )
Mehbub S. Kapaida and Seema M. Kapaida,           )      Chapter 13
                                                  )      Case No. 17-36432
                                                  )
         Debtor.                                  )      Judge Jacqueline P. Cox
                                                  )
                                                  )
Mehbub S. Kapaida and Seema M. Kapaida,           )
                                                  )
         Plaintiff,                               )
                                                  )      Adversary Case No. 20-00168
                 vs.                              )
                                                  )
JPMorgan Chase Bank, N.A.,                        )
                                                  )
         Defendant.                               )

                                    NOTICE OF MOTION

To:      See attached Certificate of Service

       Please take notice that on July 27, 2020 at 9:00 a.m., the undersigned shall appear
before the Honorable Jacqueline P. Cox, and present Defendant’s Motion to Dismiss Plaintiffs’
Adversary Complaint Pursuant to Fed. R. Civ. P. Rule 12(B)(6), a copy of which is attached
hereto and served upon you.

 Date: July 20, 2020                           Respectfully Submitted,

                                               JPMorgan Chase Bank, N.A.,


                                               By:    /s/ Susan J.M. Overbey
                                                            One of Its Attorneys

 Susan J.M. Overbey (ARDC #6290246)
 soverbey@burkelaw.com
 Burke, Warren, MacKay & Serritella, P.C.
 330 North Wabash Avenue, Suite 2100
 Chicago, Illinois 60611
 Tel: (312) 840-7000 / Fax: (312) 840-7900
  Case 20-00168         Doc 13   Filed 07/20/20 Entered 07/20/20 16:42:02         Desc Main
                                   Document     Page 8 of 8



                                 CERTIFICATE OF SERVICE

       The undersigned states that she caused true and correct copies of the foregoing Notice of
Motion and Defendant’s Motion to Dismiss Plaintiffs’ Adversary Complaint Pursuant to Fed.
R. Civ. P. Rule 12(B)(6) to be filed and served via the Court’s CM/ECF electronic filing system
on July 20, 2020.




                                            /s/ Susan J.M. Overbey
                                            Susan J.M. Overbey




15485\01001\4810-4222-3299
